DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Status of the claims.
Claims 1-20 were currently pending, claims 1, 10 and 16 have been amended.  Therefore, claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Agarwal et al. (US 20150205803, hereafter Agarwal).

Regarding claim 1, Agarwal discloses:  A computer-implemented method for merging multiple groups of records using graphical representation, the method comprising: 
generating, by a database system (Agarwal [0022] discloses: database system), a first graphical representation of a first group of duplicate records, the first graphical representation including a root node (Agarwal [0017] disclose: the combination of the graph traversal technique and the LSH technique results into buckets of similar textual documents(records) that are resolved into partial entities (first group of the records) by creating a merged document for each entity; [0018] discloses: for each partial entity, one of the nodes may be considered as a central node, and an edge between the central node (as a root node) and each of the remaining nodes (non-root node) of the partial entity is created; [0038; 0051] discloses: document traversal technique as parent-child relationship (parent as a height of the first graphical representation); 
forming, by the database system, a map corresponding to the first graphical representation, a content of the map including a set of record pairs, each record pair having two defined elements, a first element representing a record associated with a node in the first graphical representation and a second element representing the first representative record associated with the root node (Agarwal [0061] discloses: forming the edges for the entity and select the textual document d1 as a central node or entity e1 as (d1 –d2, d1 –d3, d1 –d4) as the map including a set of textual documents (record) pairs));
generating, by the database system, a second graphical representation of a second group of duplicate records, each node of the second graphical representation being associated with a duplicate record from the second group, the second graphical representation including a root node associated with one of the duplicate records selected as  a second representative record (Agarwal [0017] disclose: the combination of the graph traversal technique and the LSH technique results into buckets of similar textual documents(records) that are resolved into partial entities (second group of the records) by creating a merged document for each entity; [0018] discloses: for each partial entity, one of the nodes may be considered as a central node, and an edge between the central node (as a root node) and each of the remaining nodes of the partial entity is created); 
comparing, by the database system, each of the records in the second group of records with the map to determine if there is a sharing of a duplicate record in the second group of records with the first group of records (Agarwal [0061] discloses: if any two partial entities have any node i.e., a textual document (record) in common (duplicate) then it may be understood that all the nodes in the two partial entities are connected); 
merging, by the database system, the second graphical representation with the first graphical representation based on the second group of records having a shared duplicate record with the first group of records to create a merged graphical representation (Agarwal [0057; 0061; 0062] discloses: the merging module 122 may combine the partial entities from all the buckets to get final resolved entities).

Regarding claim 2, Agarwal discloses: the method of claim 1, further comprising updating, by the database system, the map to reflect the merging of the second graphical representation with the first graphical representation (Agarwal [0056] discloses: the merging module 122 may update the set of matching pairs; [0069] discloses: the updating module 124 may update the resolved entity-document for some of the old textual documents. For example, the previously separate entities may get merged because of the new information obtained from the new batch of textual documents).

Regarding claim 3, Agarwal discloses: the method of claim 2, wherein the second graphical representation is associated with a non-root node of the first graphical representation (Agarwal [0061] discloses: if any two partial entities have any node i.e., a textual document (record) in common (duplicate) then it may be understood that all the nodes in the two partial entities are connected); 

Regarding claim 4, Agarwal discloses: the method of claim 3, further comprising finding, by the database system, the first representative record based on the merging (Agarwal [0061] discloses: if any two partial entities have any node i.e., a textual document (record) in common (duplicate) then it may be understood that all the nodes in the two partial entities are connected). 

Regarding claim 5, Agarwal discloses: the method of claim 4, wherein the first representative record, instead of the second representative record, is identified as a representative record of the duplicate records in the second group of records based on the merging (Agarwal [0058] discloses: any two partial entities belonging to different buckets share a common (duplicate) textual document, the merging module 122 may combine the partial entities, i.e., the merged documents corresponding to each of the partial entities may be merged again to create a resolved-entity document for each entity). 
 
Regarding claim 6, Agarwal discloses: the method of claim 5, wherein the updating the map comprises pairing each of the duplicate records in the first group and in the second group of records with the first representative record (Agarwal [0062] discloses: merging module 122 may add the pair d8 d9 to an edge-list).

Regarding claim 7, Agarwal discloses: the method of claim 6, further comprising updating, by the database system, the rank of the first graphical representation to reflect a change to the height of the first graphical representation based on the merging (Agarwal [0056] discloses: the merging module 122 may update the set of matching pairs; [0069] discloses: the updating module 124 may update the resolved entity-document for some of the old textual documents. For example, the previously separate entities may get merged because of the new information obtained from the new batch of textual documents).

Regarding claim 8, Agarwal discloses: the  method of claim 1, further comprising updating, by the database system, the map to reflect the second graphical representation and the first graphical representation based on the second group of records sharing no duplicate record with the first group of records (Agarwal [0056]  discloses: the merging module 122 may update the set of matching pairs or the set of  non-matching pairs accordingly; [0069] discloses: the updating module 124 may update the resolved entity-document for some of the old textual documents. For example, the previously separate entities may get merged because of the new information obtained from the new batch of textual documents).

Regarding claim 9, Agarwal discloses: The method of claim 8, wherein the updating the map comprises pairing each of the duplicate records in the first group with the first representative record and pairing each of the duplicate records in the second group of records with the second representative  (Agarwal [0057; 0061; 0062] discloses: the merging module 122 may combine the partial entities from all the buckets to get final resolved entities).

Regarding claim 10, Agarwal discloses:  An apparatus for identifying duplicate records in a database object, the apparatus comprising: 
one or more processors ([0026]); 
and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to ([0026]):
generate a first graphical representation of a first group of duplicate records, the first graphical representation including a root node associated with one of the duplicate records in the first group selected as a first representative record and non-root node associated with the remaining records from the first graph, the first graphical representation associated with a rank corresponding to a height of the first graphical representation (Agarwal [0017] disclose: the combination of the graph traversal technique and the LSH technique results into buckets of similar textual documents(records) that are resolved into partial entities (first group of the records) by creating a merged document for each entity; [0018] discloses: for each partial entity, one of the nodes may be considered as a central node, and an edge between the central node (as a root node) and each of the remaining nodes (non-root node) of the partial entity is created; [0038; 0051] discloses: document traversal technique as parent-child relationship (parent as a height of the first graphical representation); 
form a map corresponding to the first graphical representation, a content of the map including a set of record pairs, each record pair having two defined elements, a first element representing a record associated with a node in the first graphical representation and a second element representing the first representative record associated with the root node (Agarwal [0061] discloses: forming the edges for the entity and select the textual document d1 as a central node or entity e1 as (d1 –d2, d1 –d3, d1 –d4) as the map including a set of textual documents (record) pairs));
generate a second graphical representation of a second group of duplicate records, each node of the second graphical representation being associated with a duplicate record from the second group, the second graphical representation including a root node associated with one of the duplicate records (Agarwal [0017] disclose: the combination of the graph traversal technique and the LSH technique results into buckets of similar textual documents(records) that are resolved into partial entities (second group of the records) by creating a merged document for each entity; [0018] discloses: for each partial entity, one of the nodes may be considered as a central node, and an edge between the central node (as a root node) and each of the remaining nodes of the partial entity is created); 
compare each of the records in the second group of records with the map to determine if there is a sharing of a duplicate record in the second group of records with the first group of records (Agarwal [0061] discloses: if any two partial entities have any node i.e., a textual document (record) in common (duplicate) then it may be understood that all the nodes in the two partial entities are connected); 
merge the second graphical representation with the first graphical representation based on the second group of records having a shared duplicate record with the first group of records to create a merged graphical representation (Agarwal [0057; 0061; 0062] discloses: the merging module 122 may combine the partial entities from all the buckets to get final resolved entities).

Regarding claim 11, Agarwal discloses: the apparatus of claim 10, further comprising updating the map to reflect the merging of the second graphical representation with the first graphical representation (Agarwal [0056] discloses: the merging module 122 may update the set of matching pairs; [0069] discloses: the updating module 124 may update the resolved entity-document for some of the old textual documents. For example, the previously separate entities may get merged because of the new information obtained from the new batch of textual documents).

Regarding claim 12, Agarwal discloses: the apparatus of claim 11, wherein the second graphical representation is associated with a non-root node of the first graphical representation based on the merging (Agarwal [0061] discloses: if any two partial entities have any node i.e., a textual document (record) in common (duplicate) then it may be understood that all the nodes in the two partial entities are connected).
(Agarwal [0061] discloses: if any two partial entities have any node i.e., a textual document (record) in common (duplicate) then it may be understood that all the nodes in the two partial entities are connected; [0058] discloses: any two partial entities belonging to different buckets share a common (duplicate) textual document, the merging module 122 may combine the partial entities, i.e., the merged documents corresponding to each of the partial entities may be merged again to create a resolved-entity document for each entity). 

Regarding claim 14, Agarwal discloses: the   apparatus of claim 13, further comprising updating the rank of the first graphical representation to reflect a change to the height of the first graphical representation based on the merging, wherein the updating the map comprises pairing each of the duplicate records in the first group and in the second group of records with the first representative record representation (Agarwal [0056]  discloses: the merging module 122 may update the set of matching pairs; [0069] discloses: the updating module 124 may update the resolved entity-document for some of the old textual documents. For example, the previously separate entities may get merged because of the new information obtained from the new batch of textual documents).

Regarding claim 15, Agarwal discloses: the  apparatus of claim 10, further comprising updating the map to reflect the second graphical representation and the first graphical representation based on the second group of records sharing no duplicate record with the first group of records, wherein the updating the map comprises pairing each of the duplicate records in the first group with the first representative record and pairing each of the duplicate records in the second group of records with the second representative record (Agarwal [0056]  discloses: the merging module 122 may update the set of matching pairs or the set of  non-matching pairs accordingly; [0069] discloses: the updating module 124 may update the resolved entity-document for some of the old textual documents. For example, the previously separate entities may get merged because of the new information obtained from the new batch of textual documents).

Regarding claim 16, Agarwal discloses: A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium ([0026]), the program code including instructions to:
generate a first graphical representation of a first group of duplicate records, the first graphical representation including a root node associated with one of the duplicate records in the first group selected as a first representative record and non-root node associated with the remaining records from the first graph, the first graphical representation associated with a rank corresponding to a height of the first graphical representation (Agarwal [0017] disclose: the combination of the graph traversal technique and the LSH technique results into buckets of similar textual documents(records) that are resolved into partial entities (first group of the records) by creating a merged document for each entity; [0018] discloses: for each partial entity, one of the nodes may be considered as a central node, and an edge between the central node (as a root node) and each of the remaining nodes (non-root node) of the partial entity is created; [0038; 0051] discloses: document traversal technique as parent-child relationship (parent as a height of the first graphical representation); 
form a map corresponding to the first graphical representation, a content of the map including a set of record pairs, each record pair having two defined elements, a first element representing a record associated with a node in the first graphical representation and a second element representing the first representative record associated with the root node (Agarwal [0061] discloses: forming the edges for the entity and select the textual document d1 as a central node or entity e1 as (d1 –d2, d1 –d3, d1 –d4) as the map including a set of textual documents (record) pairs));
generate a second graphical representation of a second group of duplicate records, each node of the second graphical representation being associated with a duplicate record from the second group, the second graphical representation including a root node associated with one of the duplicate records selected as  a second representative record (Agarwal [0017] disclose: the combination of the graph traversal technique and the LSH technique results into buckets of similar textual documents(records) that are resolved into partial entities (second group of the records) by creating a merged document for each entity; [0018] discloses: for each partial entity, one of the nodes may be considered as a central node, and an edge between the central node (as a root node) and each of the remaining nodes of the partial entity is created); 
compare each of the records in the second group of records with the map to determine if there is a sharing of a duplicate record in the second group of records with the first group of records (Agarwal [0061] discloses: if any two partial entities have any node i.e., a textual document (record) in common (duplicate) then it may be understood that all the nodes in the two partial entities are connected); 
merge the second graphical representation with the first graphical representation based on the second group of records having a shared duplicate record with the first group of records to create a merged graphical representation (Agarwal [0057; 0061; 0062] discloses: the merging module 122 may combine the partial entities from all the buckets to get final resolved entities).

Regarding claim 17, Agarwal discloses: the computer program product of claim 16, further comprising: updating the map to reflect the merging of the second graphical representation with the first graphical representation (Agarwal [0056] discloses: the merging module 122 may update the set of matching pairs; [0069] discloses: the updating module 124 may update the resolved entity-document for some of the old textual documents. For example, the previously separate entities may get merged because of the new information obtained from the new batch of textual documents).

Regarding claim 18, Agarwal discloses: the computer program product of claim 17, further comprising: finding the first representative record based on the merging , wherein the first representative record, instead of the second representative record, is identified as a representative record of the duplicate records in the second group of records based on the merging (Agarwal [0061] discloses: if any two partial entities have any node i.e., a textual document (record) in common (duplicate) then it may be understood that all the nodes in the two partial entities are connected; [0058] discloses: any two partial entities belonging to different buckets share a common (duplicate) textual document, the merging module 122 may combine the partial entities, i.e., the merged documents corresponding to each of the partial entities may be merged again to create a resolved-entity document for each entity); and 
updating the rank of the first graphical representation based on the merging, wherein the updating the map comprises pairing each of the duplicate records in the first group and in the second group of records with the first representative record (Agarwal [0056] discloses: the merging module 122 may update the set of matching pairs; [0069] discloses: the updating module 124 may update the resolved entity-document for some of the old textual documents. For example, the previously separate entities may get merged because of the new information obtained from the new batch of textual documents).

Regarding claim 19, Agarwal discloses: the  computer program product of claim 16, further comprising updating the map to reflect the second graphical representation and the first graphical representation based on the second group of records sharing no duplicate record with the first group of records (Agarwal [0056]  discloses: the merging module 122 may update the set of matching pairs or the set of  non-matching pairs accordingly; [0069] discloses: the updating module 124 may update the resolved entity-document for some of the old textual documents. For example, the previously separate entities may get merged because of the new information obtained from the new batch of textual documents).

Regarding claim 20, Agarwal discloses: the  computer program product of claim 19, wherein the updating the map comprises pairing each of the duplicate records in the first group with the first representative record and pairing each of the duplicate records in the second group of records with the second representative record Agarwal [0056]  discloses: the merging module 122 may update the set of matching pairs; [0069] discloses: the updating module 124 may update the resolved entity-document for some of the old textual documents. For example, the previously separate entities may get merged because of the new information obtained from the new batch of textual documents).


Response to Arguments

Claim Rejections - 35 USC § 103

Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CINDY NGUYEN/             Examiner, Art Unit 2161